DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In view of the remarks provided 2 June 2021 (middle p. 7), the information disclosure statement (IDS) submitted on 10 December 2020 is being considered by the Examiner.

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner's amendment was given in an interview with Eric Hydorn on 10 June 2021.  The application has been amended as follows: 
Claim 1, line 7: change "ppm;" to "ppm by mass;"

Claim 1, lines 10-11: change "wherein the Mg-Cu alloy has a primary crystallized Mg phase and a subsequently crystallized Mg-Cu based eutectic." to "wherein the Mg-Cu alloy has a primary crystallized Mg phase and a subsequently crystallized mixture of Mg-Cu based eutectic and Mg-Ni based eutectic and/or Mg-Cu-Ni based eutectic."

Claim 70, line 2: change "ppm." to "ppm by mass."

Claim 71, line 2: change "ppm." to "ppm by mass."

Claim 73, line 1: change "the Ni content" to "the amount of Ni"

Cancel claims 6, 9, 14, 17, 24, 31, 38, 45, 52, and 61. 

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
The present claims are allowable over the "closest" prior art Lambert in "Modification of Cast Mg-Cu Alloys for Hydrogen Storage" (2004) (herein "Lambert")
Lambert discloses alloys Mg-5Cu-1Na and Mg-5Cu-2Na in tables 2 and 4 (p. 26 and 61, respectively) made by a casting method (upper p. 27) that have compositions hypoeutectic with respect to Cu and Ni content, and store 7.0 wt% H and 6.7 wt% H (top p. 42 and 45); see the comparative table below, all values in wt%.  Note that 10,000 ppm = 1 %.
Element
Claims 1 and 17
Mg-5Cu-1Na
Mg-5Cu-2Na
Cu
0-32
4.08
5.56
Ni
0-23.5
0.001
0.001
Na
0-2
1
2
Other
0-0.5
<0.032
≤0.032
Mg
Balance
Balance
Balance


Lambert does not disclose or suggest an Mg-based alloy with 0.1 to 9 mass% Ni, greater than zero and less than 32 mass% Cu, and an amount of Na greater than zero and up to 20,000 ppm by mass.
Therefore, Lambert does not disclose or suggest the presently claimed invention.
Further, Applicant's amendment overcomes the 35 U.S.C. 112(b) rejection of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0800-1600 M-F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                            
/Patricia L. Hailey/Primary Examiner, Art Unit 1732